 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDTempcoMfg.Co.,Inc.andMetalShop,Warehousemen and Helpers Union,Local 970,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 18-CA-2666June 30, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND ZAGORIAOn April 17, 1969, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommendingthatitceaseanddesisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices.Thereafter, the Charging Party filed exceptions totheTrialExaminer'sDecision and a supportingbrief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardhereby adoptsas itsOrder theRecommended Order of the TrialExaminer, andorders that the Respondent, Tempco Mfg. Co.,Inc.,St. Paul,Minnesota, its officers,agents,successors,and assigns,shall take theactionset forth in theTrialExaminer'sRecommended Order.IT IS FURTHER ORDERED that those portionsof the complaint as to which no violations havebeen found are hereby dismissed.America, hereinafter called the Union.' The complaint, asamended at the hearing,alleges violations of Section8(a)(1), (3), and (5) of the National Labor Relations Act,as amended, hereinafter called the Act. The parties timelyfiled briefs with me.Upon consideration of the briefs and upon the record inthis case and my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTTempco Mfg. Co., Inc., herein called Respondent, is,and has been at all times material herein, a Minnesotacorporation having its principal place of business in St.Paul,Minnesota,where it is engaged in the manufactureof short run metal stampings.During the 12-month period immediately preceding theissuance of the complaint,herein,Respondent, in thecourseandconductofitsbusinessoperations,manufactured,sold, and shipped from its location in St.Paul,Minnesota,finished products valued in excess of$50,000, to points directly outside the State of Minnesota.During the same calendar year Respondent purchased,transferred and caused to be delivered to its St. Paullocationmaterials valued in excess of $50,000, directlyfrom points outside the State of Minnesota.Upon these admitted facts, I find that the Respondentis an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.If.THE LABORORGANIZATION INVOLVEDMetalShop,Warehousemen and HelpersUnion, Local970,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica,herein calledtheUnion,isadmitted to be alabor organization within the meaning ofSection 2(5) ofthe Act,and I so find.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues involved in this proceeding are whether, (1)Section 8(a)(1) of the Act was violated by reason ofRespondent's alleged interrogation,threats andoffers ofbenefits,and by its enforcement of a no-loitering rule; (2)Section 8(a)(3) of the Act was violated by the layoff ofAlvin Bunk and/or his subsequent termination; (3) Section8(a)(5)of the Act was violated by reason of thecancelation of a scheduled collective-bargainingmeetingand the unilateral grant,subsequent to the certification ofthe Union,of selective and general wage increases to unitemployees; (4) whether the September 4 strike was anunfair labor practice strike; and (5) whether Alvin Bunkand other strikers are entitled to reinstatement in light ofthe occurrence of certain strike misconduct.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T.BARKER,Trial Examiner:Thismatter washeard at St.Paul,Minnesota,on January 6, 7, 8, 9, and10, 1969, pursuant to a charge filed on August 27, 1968,by Metal Shop,Warehousemen and Helpers Union, Local970,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers ofB.The Facts1.Prefatory factsa.Company personnelPeter J. Cronen,Sr., is president of Respondent and hissons,PeterCronen, Jr., and Timothy Cronen are,'Unlessotherwisespecificallynoted, all dates herein referto thecalendaryear 1968177 NLRB No. 12 TEMPCO MFG. CO., INC.respectively, vice president and treasurer. Peter Cronen,Jr., has the title of production manager and works in theplant with rank-and-file employees. Ed Kadlec is generalsuperintendent and the parties stipulated his supervisorystatus.Respondent operates one shift and employs anaverage of 60 to 70 production workers.b.Certificationand bargainingIn the month of April some of Respondent's employeescontacted the Union for the purpose of inquiring intopossible representationby the Union. On April 24severalemployees met with representatives of the Union andsigned authorization cards. In addition, they were givenblankauthorizationcardstodistributetofellowemployees. On May 16, in a Board-conducted election themajority of Respondent's production and maintenanceemployees designated and selected the Union as theircollective-bargainingrepresentative.OnMay 23, theRegional Director certified the Union.Pursuant to the certification, unit employees met withDonald Liljedahl, president and business agent of theUnion,andanegotiatingcommitteewas selected.Employees MarkBradshaw,RobertRolling,and AlvinBunk,the alleged discriminatee herein,were selected ascommittee members. Additionally, Bunk was selected toserve as steward in the plant.Prior to commencing negotiations with the Respondent,the negotiating committee met and drew up a proposal tobe submitted to the Company. The proposal was ratifiedby the membership of the Union and a written copy of theproposal was submitted to the Company.Representatives of the Union and Company met incollective-bargaining meetings on June 27, July 9, July 23,August 7, September 12, October 1, and November 26.Allmeetings,savethefirst,wereattendedby arepresentative of the Federal Mediation and ConciliationService.c.The supervisory status of Alvin BunkAlvinBunk worked in Respondent's employ fromOctober 20, 1959, until August 30, 1968. He Nervedsuccessively as a pressman, press operator, setup man andworking foreman in the small press section of the pressdepartment. Then, in early May, atBunk's request andthrough mutual agreement of Bunk and supervision, Bunkwas transferred to the tool and die room in an admittedlyrank-and-file position.'Prior to his transfer to the tool and die department,Bunk had served in the position of working foreman in thesmall press section for over 2 years. In the small presssectiontherewere approximately 40 employees whoworked the same shift as did Bunk. However, infulfillment of his duties, Bunk reported to work I hourearlierandworked l hour longer than did otheremployees in the small press division. Bunk was hourlypaid.As part ofhis duties during the regular shift hours ofsmall press operators, Bunk would allocate work to thesmall press operators drawing upon his knowledge of the'This transfer of assignment is not alleged as constitutinga violation ofthe Act337skills required to performeach assignment.In making anallocation of work to a new employee, Bunk would workat the machine with the operator instructing him in theperformance of his duties. It wasBunk's duties to checkthe work product of each operator for conformance toquality, and if he deemed the product not to conform toproper standards he would direct the operator to take thepart produced to the quality control inspector. Bunk hadno authority to discharge or hire employees or toeffectively recommend such action.Bunkwas the recipientof complaints of small press operators concerning theirassignmentsand other matters arising in connection withthe fulfillment of their work duties but served as a mereconduit of these complaints and possessed no authority toeffectivelyadjustthem.However, itwasBunk'sresponsibility tomaintain vigilence over the amount ofwork produced by each press operator and to enforcesafety standards. Bunk was charged with responsibility toreprimand employees for failure to conform to safetywork standards and he had the authority to affect a 1-daysuspensionof employees for failure to comply with safetyregulations.Itwas also Bunk's responsibility to keepemployees busy and to prevent loitering. Bunk estimatedthat during the normal shift hours of small press operatorshe devoted 60 percent of his time to checking production,20 percent to keeping employees fully occupied with workduties and checking their use of all safety devices and thebalance of his time to physically checking the operativequalities of safety devices.'Upon the foregoing, I find that at all pertinent timesprior to his transfer to the tool and die department, AlvinBunk was asupervisorwithin the meaning of Section2(11) of the Act in that he possessed authority to assign,suspend, discipline and responsibly direct the work ofemployees.'d. Alvin Bunk requeststransferOn April 26 Alvin Bunk met with Peter Cronen, Jr.,and Timothy Cronen in a small office in the productionportion of the plant. Bunk stated that he was dissatisfiedinhis job as' foreman in the small press division andindicated his interest in being transferred to a job whichwould provide him an opportunity to do setup work. Bunkadded that he had been a leading participant in theunionization effort and suggested that he had sufficientinfluence upon employees to affect their decision withrespect to the question of union representation. TheCronens informed Bunk that they did not wish to discuss'These findings are based upon a compositeof the credited testimony ofPeter Cronen,Jr., and thatof Alvin Bupk, elicited principallyfrom Bunkon cross-examination and redirect examinationon the first day of thehearing.It is noteworthythat bythe secondday'shearing Bunk developeda deprecative attitude concerning the scopeof hisauthority to assign anddiscipline employees,which was more restrictive than his earlier testimony,even on redirect examinationthe first day.I am convinced that his earliertestimony was the more accurate and credible.'Inlightof this determination,incidentsof alleged threats andinterrogation directed against Bunk by supervision during theperiod oftime coveredby histenure as a supervisor in the small press division, formno basis for finding violations of Sec 8(axl) of theAct, as alleged in thecomplaintHowever, scrutiny has been given to the incidents for what lightthey shed, if any,upon the existence of animus and discriminatorymotivation in the subsequentlayoff andultimate dischargeof Alvin Bunk,hereinafter considered.Specifically,Icredit Bunk's testimony thaton April 25 Cronen, Jr.,approached him and asked him if he"was any way part of the Union."However,contrary to the General Counsel, I find thatno rank-and-fileemployee overheardor participatedin the conversation. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDthe question of his union leanings but wished to limit theconversation to his request for transfer.The following day, Cronen, Jr., approached Bunk andasked Bunk his purpose in meeting with him and hisbrother the previous day. Bunk stated that he wasuncertain of his position and was flexible in the matter ofunionization.The following Monday, during the course ofthe workday,Bunkinformed Cronen, Jr., that he was fortheUnion "all the way." Cronen, Jr., responded, insubstance, that, although they had been friends for a longtime he no longer wished to be Bunk's friend because hesaw no reason for Bunk to have proceeded as he had doneand to have involved him in the union interplay. Cronenadded that while Bunk had his rights to be for or againstthe Union he did not care for the variant manner in whichBunk was "dealing with the union."Within a matter of a few days Alvin Bunk was replacedinhisforeman's job by Larry Hopwood, a formerfull-time employee of Respondent who had been workingfor Respondent part time. Hopwood had been approachedby Cronen, Jr., on the evening followingBunk's requestfor transfer. Hopwood took under advisement the offer ofa foreman's position and gave his answer to Cronen, Jr.,the following Monday.'e.The status of Peter Cronen, Jr.As an element of his overall duties as productionmanager,Peter Cronen, Jr., worked in the plant in a closefunctionalrelationshipwithrank-and-fileemployees.AssistedbyEdKadlec,generalsuperintendent,anadmitted supervisor, and other line supervisors, Cronen,Jr.,worked regularlywithrank-and-fileemployeesdirecting their work and overseeing production. He spentapproximately 85 percent of his workday in the toolroomand storage crib. The nature and continuity of this workrelationship between Cronen, Jr., and employees served to'The foregoing is based primarily upon the credited testimony of PeterCronen,Jr., and Timothy Cronen In all respects wherein Alvin Bunk'stestimony is at variance with the testimonyof Timothyand Peter Cronen,Ido not creditit.SpecificallyIdo not credit the testimony of Alvin Bunkto the effect that on these occasions Cronen,Jr , inquired into Bunk'sinvolvement in the Union and asserted that he had information that Bunkwas an organizerMoreover,IrejectBunk's testimony concerningCronen's alleged statements that he would offer employees the moon andrecant upon these offers after the question of unionization had been settled;that within 2 years all union supporters would be worked out of the plant;that he would meet Bunk'swage or promotion demands as an inducementto Bunk to withdraw his support of the Union or that he,Cronen,shouldhave replaced Bunk as foreman long ago because he was "too popular withthe working men" at theCompanyIam convinced that Bunk approached supervision requesting a transferfrom his foreman's position because he realized the restrictions upon hisunion activities deriving from his position as a supervisor and wished togainalleviationfrom these restrictions by being transferred to arank-and-file job.Bunkmade the request for transfer realizing hisdeficiencies in setup work which limited his supervisory potential and witha further realization that the transfer would be essentially a lateral one interms of compensationWith respectto these series of incidents, as withregard to other matters subsequently detailed,Bunk impressed me as awitness with a strong tendency to rationalize when his interests in thelitigation were served thereby.In this related regard,I do not credit the testimonyof AlvinBunk to theeffect that approximately a week poor to the May 16 election Cronen, Jr.,approached him and stated that if Bunk would retreat from his position ofsupport for the Union he,Cronen, would grant Bunk full "amnesty" andwould present him with baseball tickets.Not only did Cronen,Jr , denythis incident but,more significantly, in light ofCronen's earlier candidstatement to Bunk concerning his distain for Bunk's two-sided approach tothe issue of unionization,Iam convinced that Cronen,Jr , would notattempt to approach Bunk on this score.form a close acquaintanceshipbetween Cronen, Jr., andmany of the employees.2. The alleged unlawful conducta.The eventsof April 25On April 25 union authorization cards were distributedamong the employees at the plant and many employeesexecuted cards. In the course of the distribution of thecards and their execution the various ramifications ofunionization because a widespread topic of conversationamong the employees. During the workday of April 25PeterCronen,Jr.,wasaparticipantinmanyconversationswith employees concerning the meaning,effect,pros and cons of unionization. Many employeessolicitedanswers from him concerning the topic ofunionization.On the morning of April 25 Cronen, Jr., engaged in aconversation with a group of employees in the crib area.DavidAdams was present and participated in theconversation. Adams testified concerning this conversationas follows:He was tellingus how the Company was wealthy andthey were individually wealthy enough to close down theshop for a year or more to withstand the strike or beatthe union.He told us he could cut out overtime and putin a night shift ...Subsequently,during the afternoon of April 25,employeeMark Bradshaw and Peter Cronen, Jr., wereparticipants in a conversation wherein Cronen informedBradshaw that he was "through" whether or not theUnion got in. Bradshaw endeavored to respond toCronen'sstatementbutCronenwouldnotpermitBradshaw to do so.At the end of the workday on April 25, Peter Cronen,Jr., came to the toolroom where employee Robert Rollingwas working, locked the door and stated to Rolling thatMark Bradshaw was definitely going to be fired. Cronenfurther stated that anyone that "was with the Union"would be "worked out of the shop" if it took 2 years todo so. Cronen then asked Rolling if he had joined theUnion andRolling answeredin the negative. Cronen theninquired if AlvinBunkhad joined the Union and Rollingansweredthat he did not know. Cronen then stated thathe was "thinking" of firingBunkand instructed Rollingto so informBunk.However, Cronen subsequently statedduring this interlude that he had changed his mind aboutdischargingBunk and would give him a "second chance."During the workday of April 25, Alvin Bunk overheardCronen, Jr., speaking with employee David Klemic.Cronen stated to Klemic that it was "foolish" for a manlikeKlemic "to be part of the union" because with theUnion he would "never get as far as he had."In the meantime,during the workday of April 25, EdKadlec,asupervisor,approachedemployeeMarkBradshaw and urged him not to turn over to the Unionthe authorization cards in his possession. Thereafter, laterin the day, Kadlec again conversed with Bradshaw andconcerningthis conversation Bradshaw testified as follows:Later on he came back and talked to me alone, tellingme the disadvantages of the union. They had tried itbefore. They would quit their overtime, they would puton a second shift and things like this. TEMPCO MFG. CO., INC.339b.Other preelectionconversationsOn May 10, Peter Cronen, Jr., presented employeeGaryBattlesonwith a slip of paper upon which wasrecorded information informingBattlesonof his eligibilityfor a 15-cent raise. As Cronen presented the slip of paperto Battleson, Cronen stated that if the Union "came in"the raise was not "worth the paper it was written."'c.Postelection conversationsOn May 17, the day following the Board election, PeterCronen, Jr., informed David Adams that if he wasagainstthe Union he should take all the company time he desiredtowalk around and converse with other employees andtalk them out of the Union.Approximately a week later Cronen, Jr., spoke withemployeeRichardUherka.Cronen, Jr., approachedUherka in the plant andsaid,"You know if you stickwith the company you can get further ahead than by goingto the union."During the month of June Cronen, Jr., spoke on asecond occasion with employee Richard Uherka andemphasized the advantage of Uherka's being on the"Company's side instead of with the Union." Cronenfurther asserted that the Union did not have anythingUherka wanted and that all the employees would get outof the Union would be "paying of dues."Inmid-June Cronen, Jr., approached David Adams inthe pressroom and conversed with him. During the courseof the conversation Cronen observed that in the event of astrike the Company could haul parts out in the trunks ofautomobiles in order to receive income and could thuswithstand a strike. Cronen recounted to Adams thatapproximately 10 years earlier employees had struck theCompany and had remained on strike for approximately18months. Cronen asserted that the Company had beatenthe strike. The conversation then turned to the issue ofAdams'resignationfrom the Union. On this subjectCronen stated that if Adams would resign from the Unionhe would take Adams and his wife to a baseballgame andbuy steak dinners at the Stadium Club. Cronen furtheroffered to promote Adams to the die room witha raise inpay. Cronen observed,in this connection,that if Adamswas a unionmember and went on strike and if Adamswere to cross the picket line the Union could fine him butthat "a raise could make up for the fine."In late June, Peter Cronen, Jr., approached employeeFred Wormsbaker in the deburring room of the plant andstated that he had conversed with his father and that theCompanywouldnotsignacollective-bargainingagreement. The conversation terminated on this note andCronen left the deburring room but after a few minutesreturned.Upon Cronen's return employee Dennis Knorrasked Cronen if in the event of a strike the Companywould hire employees back. Cronen asnwered that in theevent of a strike the employees "would go out for a longtime" and he further stated that the Company would nothire the employees back. At this point Wormsbaker, who`Ido notcredit the testimonyof AlvinBunk concerning an incident inearlyMay wherein he, Cronen, Jr., employee Don Faul and employeeGerryLansick discussed a petition which the latter two employees soughtto circulate in the plant. Bunk heard only a portionof theconversationrelating to the petition and I am convinced that the testimonyof Cronen,Jr , moreaccurately reflects the setting and content of the entire incidentthan does that of Bunk.Nor do Icredit Bunk's testimony that soon afterthis incident,but on the same day,he was informed of his transfer to thedie room from his job as a working foreman in the machine shop.had suffered a physical disability from polio, observedthat the Company would have to hire him back. Cronenanswered in the negative but Wormsbaker asserted that hewas protected by the "discrimination clause." Cronenanswered that this did not apply to Wormsbaker and leftthe deburring room.Soon after Cronen had departed employee Mike Olsoncame in to the deburring room and spoke withWormsbaker. Olson informed Wormsbaker that becauseofWormsbaker's polio he, Olson, would not have to hirehim, the Union would not have to represent him and if theCompany becamea unionshop Cronen would not have tohire him. Olson left and Cronen entered the deburringroom.Cronen stated to Wormsbaker that if the employeeswent on strike they would be out a long time and that theCompany would not have to rehire any of them. Theconversation turned again to the "discrimination clause"and Cronen reasserted that he would not have to hireWormsbaker back in the event of a strike. Cronen leftand Olson again returned and commenced to speak withWormsbaker.Olson again asserted that because of Wormsbaker'spolio the Company would not have to hire him andreiterated, in substance, what he had said earlier. Prior toleaving,Olson askedWormsbaker if he would want aletterof resignation prepared for him.Wormsbakeranswered that he would and instructed Olson to proceedto have it prepared.During the first week of August Cronen, Jr., spoke withRichard Rolling and discussed the collective-bargainingcontract and the concept of having a "split shop." Cronenstated that the employees should endeavor to get a 10-yearcontract.Rolling answered that this was not possible andCronen stated that he knew more about unions thanRolling.The conversation turned to Alvin Bunk andCronen stated that he was not a good foreman and couldnot perform well as a press operator. Cronen observedthat Rolling was doing a good job compared with Bunkon the presses and that he was worth 50 cents an hourmore than Bunk.In mid-August, Cronen, Jr., called Battleson to a backroom in the plant and asserted that the Company couldnot afforda union.Cronen stated that he did not knowwhether or not Battleson was for the Union, but if theemployees went on strike he was going to build theCompany from the bottom up and start over again.Cronen observed that he would like to have Battleson withhim when he started over, and it made no differencewhether or not he had joined the Union.''The foregoing findings are based principally upon the testimony of theemployeeswho were found to have been the participants in theconversations as detailed above.Ihave carefully evaluated the testimony of Peter Cronen,Jr., concerningconversations with employees and credit it to the extent of finding that byreason of his close working relationship with rank-and-file employees hewas frequently the recipient of inquiries concerning unionization and wasoften drawn into conversations about the effect and consequences ofunionization.These conversations covered a penod of 4 month's time and,in the main,testimony concerning them emanated from leading unionproponents among the employees I do not discount their advocacy of theunion cause nor deem them to be entirely dispassionate or disinterestedwitnesses They patently were not. However,neither was Peter Cronen, Jr.,found to be and his interest in the outcome of this litigation is similarlypatent.It is entirely likely that over the course of the 4 monthsencompassed by these conversations Cronen,Jr , often avoided threats andpromises and spoke only in terms of opinion and economic prediction.However,the testimony of the employee witnesses with respect to thesespecific incidents found to have transpired was intrinsically believable and 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDd.Postelection resignationsfromthe UnionThe week following the Board election,the Union helda meeting which was attended by many of the employeesofRespondent.MikeOlson,a tool-and-diemaker,attended the meeting.Olson had been in the employ ofRespondent for over 4 years and had attended all previousunionmeeting during the organizationalperiod.At themeetingquestionswere raisedwithrespect to thepossibility of a strike in order to enforce the Union'scollective-bargaining demands.Olson testified that theanswershereceivedfromtheunionleadership,particularlyLiljedahl,were unsatisfactory to him and, as aconsequence,he made the determination that the Unionwas not going to be the answer to the problems of theemployees.He testified further that on the following day,May 23, he circulated among several employees whom hebelievedshared his feelings concerning the Union adocument entitled shop petition for modified union whichhad been prepared by an office employee.Typewritten atthe top of the petition was the following:READ EXPLANATION OF ABOVE AND SIGNBELOW:EXPLANATION: A modifiedunion is whereas theolder employeesare notforcedto join the union ratherthan a closed shop union where everyone is forced tojoin.Olson further testified that the first 10 or 11 signatureson the document were those of employees whom hecontacted as a result of his belief that they shared his ownviews concerning the Union.Thereafter,the petition hungon a nail behind Olson'sworkbench.Olson testified thatallsignatures subsequent to the 10th or 11th signaturewere affixed to the petition by employees who approachedhis work station where the petition was posted,read thepetition and affixed their signature.He testified that nowords were spoken concerning the petition.'Timothy Cronen testified that at approximately thispoint in time he had learned that an employee desired toresign from the Union and had approached Alvin Bunkconcerning the question.The employee had been informedby Bunk that he could not resign from the Union.Cronentestifiedthatupon learning of this he contacted hisattorney and was informed that resignations could beaccomplished by submitting a letter of resignation to theUnion.Cronen further testified that as a result of thisinstruction he posted a notice on the company bulletinboard to the effect that if an employee desired to join theUnion he should contact either employee Bunk, BradshaworRolling.The notice continued that, if on the otherhand, an employee desired not to join the Union theywere not required to do so and could"stayout."Additionally,the notice contained an instruction that ifemployees wanted to resign from the Union they had tosend a letter to the Union informing the Union of thisdesire.gains added credence from other events,subsequently found to havetranspired,which establish the atmosphere created by reason of the unioneffortMoreover,although Peter Cronen,Jr., denies some of the remarksattributed to him by the employees,his testimony with respect to many ofthese conversations was equivocal,evasive and frequently unresponsive Insum, with respect to this phase of the case,the testimony of Peter Cronen,Jr , was generally unconvincing'The posting of this petition and these acts of Mike Olson arc notalleged as violative of the Act.Timothy Cronen additionally testified that after postingthe notice employee Lewis Stumpf brought employeeEdwin Hohn to the office and informed him that Hohndesired to resign from the Union.Cronen informed Hohnthat he would have to send a letter to that effect and uponbeing advised by Hohn that he did not understand how toaccomplish this Cronen prepared for him a typewrittenform letter for his use.During the period June 21 through 24, nine employeessubmitted letter of resignation to the Union. The initialletterof resignation was submitted by employee EdwinHohn and was dated June 21. Thereafter, during the 3-dayperiodJune 24 through 26 eight other employeessubmitted letters ofresignation.Subsequently, on July 1employeeJamesEvensonsubmittedaletterofresignation.9The employees who resigned from the Unionapproached Olson or Stumpf for assistance in affectingtheir resignation.Nine typewritten letters ofresignationwere submitted to the Union." The typewritten letterswere prepared in the company office and the envelopeswere prestamped in the office." Upon being approachedby an employee concerning resignation from the Union,Olson and Stumpf answered questions posed to them bythe employee and upon being requested to do so theyinstructed the employee to return later stating that theywould secure the necessary letter of resignation."e.The selective wage increasesIn May 1967, Respondent posted on its bulletin board apay scale of prevailing hourly rates based on jobclassification and length of service.However, in practice,Respondent paid wages above scale to employees whoseproduction and overall job performance warranted higherrates." No written policy statement contained criteria forgranting increasesabove scale was ever formulated orpostedby the Company.After the Union's certification on May 23, and prior toOctober 1, the Company granted approximately 21 wageincreases above scale. The Company did not consult withthe Union prior to granting these increases."f.Restriction on use of parking lotIn the rear of Respondent'splant is maintained aparking lot for the use of rank-and-file employees. On the'Employees submitting letters of resignationfrom the Unionwere EdwinHohn,James Evenson,Fred Wormsbaker, David Adams, Richard Uherka,Dennis Knorr,Thomas Seaton,TerrySeaton,Leonard Spears,and DonaldLhotka."The letterof resignation submittedby James Evenson, dated July 1,was handwritten."The credited testimony of Mike Olson establishes the manner ofpreparation of the letters and envelopes."The testimony of employees Edwin Hohn,David Adams,RichardUherka,Leonard Spears,and Fred Wormsbaker,although containingminor variations not of substance concerning the technique of preparationand execution of their respective letters of resignation,establishes all of theforegoing."The testimonyofTimothyCronen establishes this as does acomparison of company pay records with the rates contained in the postedwagescale"Including among the increases granted were those ofRichard Uherkaon JuneI I and toMark Bradshaw on June 20 The testimony of TimothyCronen, which I credit with respect to both raises - specifically rejectingallconflicting testimony of Richard Uherka and Mark Bradshaw withrespect thereto- reveals that both raises had the effect of crediting therecipient for time spent in Military Service and thus to bring theirrespective wage levels to normal scale TEMPCO MFG. CO., INC.341other hand, in front of the plant, is a parking lot formanagement and office employees and for the use ofsalesmen, tradesmen and visitors.During the first 6months of 1968 there occurred some instances of damageand vandalism to automobiles parked on the employeeparking lot and management had been the recipient ofsuch reports. Additionally, materials stored on the parkinglot outside of the plant had been stolen and the plant hadbeen burglarized on two occasions.Inmid-summer 1968 a meeting was held which wasattended by Peter Cronen, Jr., Superintendent Ed Kadlecand several employees including Lewis Stumf and MikeOlson. The meeting was held in an auxiliary office in theplant and transpired the day following some vandalismperpetrated against the automobile of employeeWayneJones who also attended the meeting. A general discussionoccurred concerning vandalism and it was agreed that anotice should be posted forbidding loitering in the parkinglot.Some discussion also transpired at that meetingconcerning the use of the employee parking lot byemployeeswho desired to eat their lunch in theirautomobiles on the parking lot.As a consequence of this meeting, within an hour afterthemeeting's termination, a notice was posted on abulletin board in the plant to the effect that because ofvandalism and damage to automobiles employees couldnot loiter in the employee parking lot and that anyemployee wishing to eat his lunch in his automobile mustdo so on the front parking lot or leave the premisescompletely. isThe posted rule placed no limitations upon the freedomof employees to discuss matters on their own in anyportion of the plant building. The posted rule containedno time specification for departing the plant premises atthe conclusion of a work shift."In early August, Alvin Bunk approached employeeJamesHuston in the parking lot soon after thetermination of Huston's shift at 5:30 p.m., in an effort tohave him sign the union shop petition which he wascirculating." Bunk was accompanied by employees MikeBradshaw and Robert Rolling. Huston declined to sign thepetition.They had conversed for 2 or 3 minutes whenPeterCronen, Jr., came out to the parking lot andapproached the group of employees. As he approached,Bunk and Huston were seated in Huston's car discussingthe petition.As Cronen reached the car he inquired ofHuston as to what was transpiring. Huston stated thatBunk was endeavoring to have him sign a petition. Hustonadded that he had previously worked at other plants whichhad become unionized, that he had been terminated andhe had no intention of executing this petition. ThereuponCronen asserted that Huston would be better off in theplantwithout a union shop. Bunk answered that the"The Companyprovided a lunchroom for employees and it waspermissible for employees to leave the plant premises and to park alongthe shoulder of a highway which ranveryproximate to the plant."The foregoing is based principally upon the credited testimony ofemployee Ray Kadlecand PeterCronen,Jr.Upon an analysis of therecord testimonyconcerning this incident,Iam convincedthat Cronen andnot Kadlecwas the more accurate in placing the time of the meeting andthe posting of the notice which resulted.In connection with the foregoing Icredit also the testimony of James Huston,Lawrence Hopwood andTimothy Cronen tothe effect that a notice was posted andfind thetestimonyof AlvinBunk and Robert Rolling to the effect that they wereunaware of any written notice insufficient to overcomethisaffirmativetestimony.Union had no authority to hire or terminate employees.Thereafter, there transpired a lengthy discussion of theadvantageanddisadvantageofunionization.Bunkasserted that the Company was going to have a unionshop whether it desired it or not. Cronen challenged thisand Bunk stated that in support of their demands theemployees would strike and that a picket line would beestablished which would prevent employees from workingand the Company from receiving deliveries. This focusedthe conversation upon the length of the strike and in thisconnectionCronen stated, in essence, that the Cronenfamily,particularly his father, had sufficient financialsubstance to withstand a long strike. The conversationbecame rather animated and Huston stated that in theevent of a strike he would cross the picket line and work.To underscore his determination in this regard he reachedinto the glove compartment of his automobile andwithdrew a gun and told Bunk that he was going to work,strike or no strike.At this point in the conversation Cronen told Bunk tocease loitering in the parking lot and bothering employeesabout the Union. He instructed Bunk and the otheremployees to leave the parking lot.'5Alvin Bunk testified that approximately a week and ahalf prior to this incident Cronen had come to the parkinglot and instructed Bunk that he had 5 minutes to get outof the parking lot.g.The bulletin board incidentAlvinBunktestified that on the day of the parking lotincident involvingHuston, Cronen and himself, he hadbeen told by Cronen, Jr., that the Union would notsupport the employees and that he would cease "fightingthe Union" if Bunk could get a letter from the Union onthe letterhead of the Union stating affirmatively that theUnion would support the employees.Alvin Bunk was the recipient of a letter from Earl H.Drange, secretary-treasurer of the Union, dated August15,on the letterhead of the Union. The letter read asfollows:This Local Union is prepared to support to the hilt theendeavors of the people who are members of Local 970at Tempco Manufacturing Company. Your employer,likemany others, is taking an extremely difficult andanti-labor position during these negotiations. This LocalUnion, on the other hand, is doing everything short of astrike to attempt to convince him to negotiate with yourCommittee and this Local Union in good faith.Should his defiant attitude leave you with the necessityof economic action, that is a strike, each and everymember will receive the full support from the"As considered below,this petitionhad been furnished Bunk by theUnion as an outgrowth of developments at theAugust7 bargaining sessionbetween the parties'The foregoingis predicated upon a synthesisof the testimony of PeterCronen,Jr , James Huston,and AlvinBunk.Ihave consideredalso thetestimony of Mike Bradshaw and Robert Rolling concerning this incident.The testimony of AlvinBunk and thatof Peter Crimea, Jr., toa lesserdegree, tends to highlight those portionsof theconversation which redoundmost favorably to their personal interests in the outcome of this caseHowever,I consider the testimonyof Cronenwithrespect tothis incidentmore plausible than that of Bunk.WeighingCronen'stestimony inconnectionwith the thoroughly credible testimony of James Hustonconcerning this conversation I am of the opinion that the foregoingfindings concerning the substanceof theincident to be an accuratechronologyand evolutionof theconversation that transpired over a periodof approximately 45 minutes. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Brotherhood of Teamsters, the two JointCouncils in this area, as well as this Local Union. Thissupport is promised in the form of financial, moral, andany other support necessary to bring about thesuccessful conclusion of these negotiations.Do not hesitate to call this Local Union office shouldany problem arise that you feel needs our help.On August 19, Bunk posted the letter which he hadreceived from the Union on a window-bulletin board nearthe employee timeclock." The letter remained on thebulletin board for approximately 1 hour and 30minuteswhen it was removed by Peter Cronen, Jr.Cronen testified credibly that he first observed the letterposted on the bulletin board at approximately 7 a.m. Helooked at the letter and concluded that it conformed tostandards which had been agreed upon for the posting ofletters from the Union to employees." Cronen returnedapproximately an hour later and reread the notice andconcludedthatitcontainedderogatoryremarksconcerningPeterCronen,Sr.,and the Company'snegotiations with the Union. He testified credibly that hewas goingto remove the notice when he was approachedby Ed Kadlec who counseled him not to do so. However,Cronen reread the letter.AfterCronen and Kadlecconsulted together concerning the letter Cronen decided toremove the letter from the bulletin board and to take it tothe office for his father's study and consideration. Heremoved the letter and while en route to the office he wasintercepted by AlvinBunk.Bunkprotested the removal ofthe letter and threatened a strike. Cronen answered thatthe letter was being removed so that Peter Cronen, Sr.,could make a decision with respect to it. Cronen took theunion notice to the company office and returned to workin the toolcrib.In the meantime, without the knowledge of Cronen, Jr.,Bunkremoved from the bulletin board a company noticeover the signature of Peter J. Cronen, Sr., captioned"Questions - Answers pertaining to the Union." In thenoticewere posed nine questions which were briefly orsuccinctly answered. Soon thereafter Cronen, Jr., wasapproached by Ed Kadlec who informed Cronen thatBunkhad removed a company notice from the bulletinboard.Cronen told Kadlec to follow him and he alsosummoned employee Stumpf and Olson. As the groupapproachedBunk,Ed Kadlec informed Bunk that hewould have to send him home for the day. Bunk wasinformed that hewas beingtaken off the clock for the restof the day and that he was not being discharged. Bunkraisedsomequestionas to whether he would becompensated for the day's work and Cronen interjectedthat he would be paid until Cronen, Sr., made a decision"on this matter." Cronen, Jr., informedBunkthat if he'The evidence of record establishes that the Company maintains aregular bulletin board in the employee lunchroom as well as a window-typebulletin board near the timeclock.The latter is recumngly used by boththeCompany and the employees for postings of general interest to theemployees."The credited testimony of Peter Cronen,Jr., establishes that during thepostelection period the bulletin board became a device for the posting ofallmanner ofad hocpronouncements and propaganda, favorable andadverse,concerning union matters.He testified credibly that during thispostelection period company notices were disappearing from the bulletinboard.As a consequence of this,a meeting was held which was attendedby Alvin Bunk and Robert Rolling as well as Cronen and Ed Kadlec. Atthismeeting it was decided that material from the Union would be postedon the company bulletin boards if it was on the letterhead of the Union,addressed to the employees generally and contained no derogatorystatements.desired to know his job status he should check withCronen, Sr., Bunk answered that he was going to theUnion."h.Bunk returns to the PlantUpon being told that he was suspended for the balanceof the day,Bunkleft the plant in the automobile ofRobertRolling.He returned to the plant in the forenoonand afterspeakingbriefly toRollingand employeeSoderstrom he tore down from the bulletin board anothernotice.This notice bore the stamped name of PeterCronen, Sr., and provided that anybody tearing downsigns wouldbe liable for discharge.Bunkreturned to theplant again during orsoon after the 3 p.m. break. PeterCronen, Jr., became aware ofBunk'spresence on thepremiseswhen he was informed of this by LawrenceHopwood,Bunk's successoras foreman of the small pressdivision,and by Hopwood'sassistant,RobertNoll.According to the credited testimony of Hopwood, atapproximately 3:15 p.m., on the afternoon of August 19,he observedBunkon the employee parking lot. Heconsulted with Noll and they together went to Cronen andtold him ofBunk's presence. Cronen, Noll and Hopwoodwent together to the parking lot where Bunk was speakingwithemployeeEdwinMattila,aforkliftoperator.According to the credited testimony of Mattila, Bunk hadapproached him while he was in the process of operating aforklift in the parking lot area and had urged him to "signup" for the Union.22Cronen approached Bunk and asked Bunk what he wasdoing. Bunkinformed him that he was asking employeesif they desired to sign the union petition. Cronen answeredthat the employees were on working time and requestedBunkto leave the premises. Bunk asserted that he wouldnot leave and Cronen answered that "Mr. Cronen" didnot want anyloiteringon the parking lot. Bunk answered,"Who is Mr. Cronen?" Cronen, Jr., repeated hisstatement and Bunkagainanswered,"Who is Mr.Cronen?"Bunk augmentedthis rhetorical inquiry with anobscenity directed towards Cronen, Jr. Bunk said that hewould leave when Cronen, Jr., left. Thereupon CroneninstructedMattila,Hopwood and Noll to return to work.Cronen also left the parking lot and returned to work.Approximately 20 minutes later Cronen was informedby Hopwood that Bunk had not left the premises and wasstill inthe parking lot. Cronen returned to the parking lotand there observedBunkspeaking with employee Uherka,Rolling,and Soderstrom. Cronen, Jr., spoke to the groupof employeesassertingthat "Mr. Cronen" did not wantany loitering in the parking lot and asked them to leave asfast as they possibly could. Thereupon Cronen returned tothe plant.Approximately 20 minutes later Cronenwas againinformed by Hopwood that the employees had not left theparkinglot.Cronen went out to the parking lot and said,"Mr. Cronendoesn'twant anyloiteringin the parking lot,and would you please leave." Employee Uherka was in histruck.AfterCronen had spoken Uherka acceleratedcausingthe truckwheels to spin.As he progressedthrough theparkinglot the parked automobiles were"The foregoing is based upon a composite of the testimony of PeterCronen, Jr., Alvin Bunk,and Mike Olson concerning this incident. I relyprincipally upon the testimony of Cronen for I consider his version of theincident more reliable than the more abreviated account of Bunk."The document which Bunk desired Mattila to sign was the unionpetition which Bunk was at that time circulating among the employees. TEMPCO MFG. CO., INC.343sprayed withgravelwhich coveredthe parkinglot.Uponobserving this, Cronen vowed to the group of employeesgathered that he was not going to come out again andstated that he wasgoingto the office and have his brothercall the police. He stated that he wanted the employees toleave the parking lot before the police arrived so thatthere would be no trouble."i.The discharge of Alvin BunkOn August 30, the Company directed a letter to AlvinBunk which read as follows:Ihave been authorized to inform you that because ofyour actions of August 20, 1968, your services with thecompany will be terminated effective August 30th. Ithas been reported that you posted on the companybulletinboard a personal letter addressed to youwithout permission or approval of the company. Whenthatfactcame to the attention of one of yoursupervisors, Peter Cronen, Jr., you were instructed toremove the document but you refused to do so. Whenthe letter was taken from the board, you became soenraged that you tore all the company notices from thebulletin board. This conduct took place in the presenceof other employees of the company.You were then told to leave thepremisesimmediately.You went to the parking lot, stopped other employeeswho were still on duty, engaged these employees inconversations and solicitations for an extended period oftime.Your supervisoragainasked you to leave. Youoncemore refused to follow instructions and, inaddition,you used profanity and all forms of foullanguage againstyou supervisor. You finally left thepremises only after being told that the police had beencalled.This incident has been reviewed by management andbecause of your insubordination and other misconduct,ithas been determined that a discharge is the onlyappropriate remedy under the circumstances. Thecompany can not permit conduct of this kind tocontinue.Rules must be followed and the position ofsupervisor must be respected.The letter was drafted by the Company's legal counselupon information supplied to him by Timothy Cronen.j.The early collective-bargaining negotiationsThe parties conducted their first collective-bargainingmeeting on June 27. Present were Peter Cronen, Sr., hissonsTimothy and Peter Cronen, Jr., and JosephHamilton,anattorney,who served as a principal"The foregoing is predicated upon the credited testimony of PeterCronen,Jr., as supported in some aspects but the testimony of LawrenceHopwood and Edwin Mattila.Ido not credit Alvin Bunk's version of thisseries of incidents Specifically I do not credit Bunk's inferential assertionthat all employees to whom he spoke were on breaktime for uponcross-examination he conceded that employee Mattila was in the process ofoperating a forklift when he spoke with him. Moreover,Ido not credit theimplications of Bunk's testimony to the effect that during his series ofsojourns from the plant to the parking lot to instruct Bunk to leave Cronendid not in specific terms order him to leave the premises.Bunk concededthat during the last exchange between him and Cronen,Cronen informedhim that he was going to call the police,and Bunk further conceded thattherewas a heated exchange of words between them.Despite Bunk'sreticence and his convenient lapse of memory concerning the variousdetails of these conversations it is most unlikely that Cronen would haverefrained from directly ordering Bunk from the property in light of hiscontinued presence there.negotiator on behalf of the Respondent during the courseof the collective-bargainingmeetingswhich transpired.Present for the Union were Donald Liljedahl, presidentand businessagent of the Union, and members of theemployeebargainingcommitteeselectedbythemembership of the Union. Little of a substantive naturewas accomplished at the first meeting which was markedby exchange of recriminations between Peter Cronen, Sr.,and Donald Liljedahl at the outset of the meeting. Thisarose from Cronen's inferences that the Union had beenresponsible for rather extensive window breakage whichhad transpired at the plant the previous night. Liljedahldeniedunioncomplacity.Cronen characterized theTeamster leadership as being comprised of racketeers andLiljedahl responded by directing some obscene remarkstowardCronen.Cronen left the meeting and somediscussiontranspired between Hamilton and the Cronenbrothers, on the one hand, and Liljedahl on the other.The second meeting transpired under the auspices of theFederalMediation and Conciliation Service and was heldon July 9. At the meeting the Union took the positionthat it would accept nothing short of a full union shop. Onthe other hand, the Company opposed this because of theapparent desire of a number of employees not to be forcedinto a unionmembership." Initially, the Company tookthe position that only an open shop would be acceptable.However, it modified this position to indicate amenabilityto somethingless than afull union shop.The secondmeeting onJuly 9 was devoted almostexclusively to a discussion of the union-shop issue.At the subsequentmeetingsconducted on July 23 andAugust 7, respectively, the union-shop issue continued tobe the predominant one discussed by the parties. At theJuly 9 meeting the Union had requested the Company tosubmit wageproposals and classification schedule and theCompany had agreed to do so. However, the discussionsagain turned to the issue of union security and the partiesremained adamant with respect to their positions. PeterCronen, Sr., reiterated his objection to forcing employees"into the union."At the July 23 meeting the conversations again centeredupon the question of a union shop. In addition toreiteratinghisopposition to forcing employees into aunion shopsituation,Cronen restated his position withrespect to wages and asserted that it was his practice todo as well as or better than his competition. Hespecifically cited in this regard the leader in the field,Dayton-Rogers.The issue of wages generated nosubstantial dispute but the conversation again merged intoa discussionof the principal of a union shop and thepossible alternatives thereto.At the August 7 meeting, which was also conductedunder the auspices of the FederalMediation andConciliation Service, the Union's wage proposal whichhadbeensubmittedwas discussed.However, thediscussion again returned to the principal of a unionshop.25 In this respect, the Federal mediator, in responsetoCronen's stated position that it could not forceemployees into the Union against their wishes, inquired ifCronen would have a change of heart on this matter if"Prior to the commencement of negotiations, Peter Cronen,Sr , hadshown to Attorney Joseph Hamilton the document which MikeOlson hadcirculated and posted in the plant reflecting preference for less than a fullunion shop."The record does not reflect whether the Union'swage proposal wassubmitted at the August 7 meeting,or at an earlier meeting. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome "clear evidence" were submitted to the effect thatemployeesdidnotobjecttoCronen executing acollective-bargainingagreement encompassing a "fullunionshop." Cronen answered that he would reconsiderhis position if such evidence were submitted to him.The meeting of August 7 ended with an agreement thata subsequent meeting would be arranged and negotiationswould proceed from the point reached as a result of theFederal Mediator's suggestion.k.Theunionshop petitionsAs a consequence of this meeting, Liljedahl draftedsome petitions containing the following text:A Union Shop provision would not be objectionable tome, and I would continue working at Tempco with sucha provision in the contract.Tempco management will not see this petition nor anysignature thereon.These petitions, in blank, were dispatched to AlvinBunk who circulated them to employees on the plantpremises during nonwork time. The petitions, bearingemployeessignatures,were returned to Liljedahl on orabout August 15.1.The cancellationof theAugust 26 meetingA meeting was subsequently scheduled for August 26but the meeting did not transpire.A day or two following the August 7 meeting,Hamilton was contacted by Cronen, Sr., who conveyed hisdissatisfactionwith the progress of negotiation, and theUnion's insistence upon "a full union shop or nothing."Cronen asserted that he was inclined toward terminatingfurther negotiations with the Union. Hamilton discussedwithCronen the legal implications of terminatingnegotiations and the circumstances which must prevail asa precondition to doing so, as well as the alternativeconsequences of doing so.On August 12, Hamilton dispatched a letter to PeterCronen, Sr., whereby he noted that in his conversationwithCronen that Cronen had indicated his desire tocancel the meeting of August 26. The letter also containedtheobservation thatCronen had submitted certainmaterial concerning union activity for posting on thecompany bulletin board. Hamilton noted that he hadstudied the material and had made some changes andsubmitted an enclosed copy thereof.Inaddition, in the letter of August 12, Hamiltonsubmitted to Cronen a letter for Cronen's signature in theeventCronen determined that he desired to terminatenegotiations. In the letter,Hamilton detailed the likelyconsequences of such a course of action.The letter which Hamilton submitted to Cronen for hissubmission to the Federal Mediation and ConciliationService read as follows:Please be advised that the Company can see no purposeinmeetingwith the Union August 26 as proposed. Itappears that an impasse has been reached. It isrequested that all further meetings be cancelled untilsuch time as the Union demonstrates a willingness tocompromise and a desire to bargain in good faith. TheUnion has demanded that all employees of theCompany beforcedinto the Union against the wishesof the individual employees affected and the Union hasrefused to consider any other alternative,makingfurther negotiations impossible.A copy of this letter was submitted to the Union,as wellas to Alvin Bunk.Liljedahl,and other representatives of the Unionappeared on August 26 at the appointed place and timefor the meeting but no representative of the Companymade an appearance.Liljedahl denies having ever asserted to the Company atcollective-bargainingmeeting that he would not continueto negotiate unless the Company accepted a full unionshop.Peter Cronen, Sr., testified that in writing the letter tothe Federal Mediator canceling the August 26 meeting, hefelt that it was futile to meet further with the Unionunless the Union would "cooperate" in moderating itsconsistent demand for a full union shop provision.in.The September 4 strikeOn September 4 employees of Respondent went onstrike and a picket line was established. In late August,approximately 20 employees of Respondent had met inthe capacity of a union meeting and the course ofnegotiationswas discussed. Consideration was given to theRespondent's letter to the Federal mediator relative to thecancelationof the August 26 meeting, and Liljedahlexpressed his opinion that the Company had no intentionof negotiatingseriously with the Union. Moreover, at themeeting the terminationof Alvin Bunk was discussed. Theemployees voted at the meeting in favor of a strike."n.The poststrikenegotiationsThe parties met again in a collective-bargaining meetingonSeptember 12. Present at the meeting was acommissionerof the Federal Mediation and ConciliationService. At the September 12 meeting the Company madean oral offer of a maintenance of membership clause to beincludedinanycollective-bargainingagreementconsummated,and a wage scale adopting the provisions ofthe Dayton-Rogers contract.On September 20, the Company transmitted by letterthe languageof the proposedmaintenanceof membershipclauseandtheproposedwage scale correlated todepartment and to work classification.The Company's offer ofamaintenancemembershipprovision was made incontest of an in-depth discussion bythe FMCS commissioner of the various alternatives to afullunionshopprovision.Thecommissionerrecommendedthat in order to stimulate further discussionof the issue the Company submit this proposal in writing.TheCompany'soralwageproposalarose from areiterationof the Company's earlier stated negotiatingpositionthat wage adjustements were due the employeeunder the Company's policy ofannualwage adjustmentswhich, but for the pendency of the Board election, wouldhave matured in May 1968. The Company pointed out attheSeptember12meetingthat it had deferred payincreasesdue under the established wage policy and that itdesiredtomake effectiveawage scalewhich wouldcorrespond with or exceed the Dayton-Roger schedule.At the September 12 meeting, the Company stated that itwas submittingthis proposal to the Union as was requiredpursuantto its bargainingobligation, but underscored the"The foregoing is basedon a compositeof the testimonyof DonaldLiljedahl,AlvinBunk,and Robert Rolling.Ido not credit Bunk'stestimony to the effect that the Company's position on the Dayton-Rogerswage scale was a determinative factor in voting in favorof the stoke forthe exchange of positions with respect to wages had not hardened at thispoint in time and neitherLiljedahl orRolling made a reference in theirtestimony to the wage issue as being a factor in the stoke vote TEMPCO MFG. CO., INC.345Company's wish to put the pay increase in effect. Thewage proposal subsequently submitted in writing onSeptember 20 reflected wage scales effective in theDayton-Roger contract on May 1, 1968.At the October1meetingtheCompany's writtensubmissions of September 20 formed the discussion of theunion shop question and wage rates. The Union indicateditswillingness to consider a modified union shop provisionand the Company offered a maintenance of membershipclause.Wage rates were discussed but the Union assertedthat the issue of union security must be resolved.Additionally,theUnion insisted a satisfactory resolutionof the question of Alvin Bunk'sterminationmust bemade.At theOctober 1 meeting,the FMCS commissionersuggested that the Union submit its position in writing.As a direct consequence of this recommendation, byletterof October 8, the Union dispatched the followingletter to the Company:The meeting held Tuesday, October 2, 1968, was endedby Commissioner Earl Smith with the thought that thisLocal Union would submit a counter proposal to thecompany.Ido not think it is necessary to submit acomplete contract proposal as both parties have alreadydone so.Ibelieve the basic differences between us lies in threeareas-one being the Union Shop.Somewherebetween the employer's maintenance of membershipproposal and the Union's full Union Shop proposal wecould resolve this issue.Iam proposing,specifically, amodifiedUnion Shop. The proposalon wages, asreceived at the last meeting,was designed primarily forDayton-Rogers,and because of the exceptions made bythe employer to his own proposal,itwould seem to methat we must draw up a wage and classification sheetthat would fit the specifics of the Tempco Company.The third issue involved is thedismissalofMr. AlvinBunk,and certainly the company must be aware thatthe firing of Mr.Bunk,and our subsequent filing ofunfair labor charges,was at least partially instrumentalin bringing about the strike situation.Ibelieve that the exclusions to the modified UnionShop,the wage rates and classifications, the dismissalof Alvin Bunk,and any other issues that might exist,would best be worked out by direct meetings betweenthe twoparties.The parties did not meet again in collective-bargainingnegotiations until November 26.o.The general wage increaseOn October2,Respondentput into effecta generalwage increaseforemployees.The schedule of newlyeffectivewage rates was posted on thecompanybulletinboard. Timothy Cronen credibly testified that in May theCompanyhad been preparedto posta new wage scale butrefrainedfromdoing so after consultationwith theNationalLaborRelationsBoard'sRegionalOfficesuggestedthat thecourse of action mightbe violative ofthe Act.3.The alleged strike misconducta.GeneralOn the morning of September 4 a picket line wasestablished atRespondent'splantmanned by strikingemployees.Witnesses at the hearing variously estimatedthe number of pickets to have ranged from 25 or 30 to 40.On the first morning of the strike a substantial number ofthe pickets gathered at the employee entrance to the plantand vehicular progress through the picket line was sloweddue to theimpendingaffect of the convened pickets whoverbally taunted the nonstriking employees who refused toobserve the picket line. During the subsequent progress ofthe strike the picket line was usually manned by 25striking employees.The creditedtestimonyof Timothy Cronen reveals thatduring the strike the word "scab" had been painted on thebuilding, an air compressor in the rear of the building hadbeen damaged,a gas tank had been tampered with andbullet holes had been shot in the windows of the frontoffice located in the plant.With respect to the latterincidentCronen testified that during the first or secondweek of the strike when he arrived at the office onemorning he found bullet holes through many of thewindows and by looking through the bullet holes he linedthem up with a camper which was being utilized bystrikers and which was parked approximately 100 yardsfrom the building.Employees testified at the hearing concerning verbalthreats allegedly by striking employees to nonstrikers,minorphysicalaltercationsbetweenstrikersandnonstrikers and damage inflicted upon the automobiles ofnonstrikers by striking employees.Approximately a week after the commencement of thestrike, Lewis Stumpf had occasion to converse with AlvinBunk and as a result of that conversation he concludedthat some progress might be made in resolving the strikeissues.As a consequence, he spoke with Mike Olson andthey agreed at a meeting between the employees mightprove beneficial.They agreed to hold a meeting at Bunk'sresidence with Olson and Stumpf in attendance.Bunk wasto select an employee of his choice to be present at themeeting. _'The meeting took place at Bunk's residence and duringthe course of the meeting discussion was had with respectto incidents that were transpiring as a result of the strike.At the meeting, Olson and Stumpf urged Bunk to use hisinfluence to stop the slashing of automobile tires and toprevent picketers from bringing children to the vicinity ofthe plant.In the exchange at the meeting, Bunk related anassertionby some of the pickets that they would bring arifle to the picket line and shoot the gas tank of vehicles.The conversation at the meeting turned to the questionof the ability of the Union to represent the interests of theemployees.Olson and Stumpf suggested that, as analternative to union representation,the employees shouldform their own plant union.The meeting terminated withan understanding that those present would consider thequestion of a plant union. _'"Stumpf and Olson explored with Supervisor Kadlec the question of ameetingwith the strikers and, in a noncommittal fashion, Kadlec statedthat the effort was worth exploring. He was invited to attend the meetingbut declined.'The foregoing is based principally upon the testimony of Mike Olsonand Lewis Stumpf. I credit the testimony of Alvin Bunk to the effect thatat the meeting the participants discussed the possibility of forming a plantunion as an alternative to the Teamsters' union. This testimony findssupport in the testimony of Mike Olson. While I consider Alvin Bunk'stestimony as generally unconvincing with respect to most aspects of theinstant meeting,Ido credit his denial of the testimony of Stumpf that atthemeeting he asserted that he would like to see more tire slashing andrelated conduct. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The alleged strike misconduct of BunkOn the second day of the strike an automobile drivenby employee Howard Walker in which employee EdwinMattila was riding, was stopped by picketers as it enteredthe plant. AlvinBunkwas at the front of the automobilenear the front fender and another picket was in the rear ofthe automobile.Walker suddenly heard a sound and thepicket at the back of the automobile shouted, "Your tireisgoing flat."Walker got out of the automobile andfound that both the front and rear tires were flat. Mattilahad observedBunkas he stood near the right front side ofthe car bend down and straightenup again."During the first or second week of the strike LawrenceHopwoodwas enteringthe plant in his automobile andAlvin Bunk struck the automobile aerial with his handand broke it off.During the course of the strike Ray Kadlec observedAlvinBunk engage ina "pushing contest" with employeeKen Leiran. Subsequently, approximately 2 weeks afterthe commencement of the strike, Donald Faul observedfrom the door of the shipping room a company truckutilized to haul parts in and out of the plant, enter theplant and be stopped by Alvin Bunk and Richard Uherka.Bunk was atthe rear of the truck and Uherka wasstandingon the front at the right side of the truck. Henoticed Uherka stoop over and touch the tire near whichhe was standing.Approximately15minuteslaterFaulexamined the tire and found airescapingfrom thesidewall.On the evening of September 18, Richard Noll was athis home when at approximately 10:20 p.m., he heard aloud crashipg noise outside. He looked out the windowandobservedthreemen running away from hisautomobile which was parked outside his residence. A fewminutes laterthe front doorbell rang and then someindividualsran around the house to the outside back door.They broke the lock of the door and entered the hallwayof thehouse andknocked at the back door of Noll'sapartment.A man outside the back door said, "Dick,look what somebody did to your car." Noll held a gun inhis hand and shouted, "Bunk,get the hell out of here." Aman outsidethe door answered, "Dick, I want to talk toyou." Noll answered, "Bunk,get the hell out of here." Ashe did so Noll pulled back the bolt of the gun whichproduced a clicking sound. The individual outside of hisdoor ran out of the house.Noll called the police and upon investigation it wasfound that all of the glass in the automobile had beenbroken or damaged, all of the tires had been slashed, thewiring underneaththe hood had been pulled out, the sparkplug wireshad been removed, dirt had been placed in thegas tankand otherlesser damagehad been inflicted.No charges were filedas a resultof this incident andNoll testified that he could not identify the threeindividualswho had approached his home.He testified that the followingmorning heaccompaniedhisbrother and employee Hohn to work in Hohn'sautomobile and as they approached Alvin Bunk, hisbrother askedBunkhow he liked to "wreck cars." Nolltestified thatBunkgot "red in the face" and did not sayanything."Mattila places this event as having transpired on the first day of thestrike but I am convinced that his testimony related to the same incidentsas that placed by Walker as having transpired on the second day Thisminor discrepancy,in its record context,isnot such as to warrantdiscrediting of Matdla's testimony.Noll testified that he recognized Bunk by his voice andso informed the police who stated that he had insufficientevidence to support his charge.James Huston testified that during the strike he had hisautomobile parked on the company parking lot overnightfor 2 successive nights. On the third day Bunk approachedhim and stated that he would not be responsible for whathappened to the automobile if Huston left it there anothernight.On or about September 13, the evening following themeeting between Alvin Bunk, Lewis Stumpf and MikeOlson, Olson received a telephone call from Bunk. Duringthe conversation Bunk states that he did not know howmuch longer he could hold the "union off" Stumpf andOlson in that Stumpf and Olson were impeding theobjectives of the Union. Bunk stated that Stumpf andOlson should talk to the men going "with the Union."During the telephone conversation Bunk also statedthat the "union" was going to get employees Dick Noll,KennethLeiran,CharlesBubackandtwootherunspecified employees. Bunk singled these employees asprimetargetsoftheUnionand labeled themtroublemakers.'°c.The misconduct of David AdamsApproximately 6 weeks after the strike began, RichardHohn was leaving his home when he observed Alvin Bunk,Robert Rolling, David Adams, Jim Evenson, and DerrickSoderstrom arrive in an automobile. Hohn was in hisautomobile and Evenson approached him and started totalk with him. They were soon joined by Rolling and laterbyAlvinBunk and David Adams. After they hadconversed a brief time David Adams threatened to breakthe radio antenna of Hohn's automobile. However theotheremployeesdisuadedhimfromdoingso.Subsequently,however, as Hohn drove away, DavidAdams whowas leaningagainst the left side of Hohn'sautomobile made a jerking motion. As Hohn passed himhemade a second jerking motion. Hohn left hisautomobile overnight at a different location and thefollowing morning he was informed by his brother that hehad two flat tires on his automobile. As a result of thisincident,David Adams was charged and convicted of amisdemeanorin the criminal division of municipal courtinMinneapolis,Minnesota,and fined $100." Theconviction was, at the time of the instant hearing, underappeal.At his trial in this matter, which Hohn attended,Adams testified that he had an ice pick in his hand on thisoccasion.d.Other alleged strike misconductOn an occasion during the strike when Lewis Stumpfwas stopped in his pickup truck at the entry gate to theparking lot,heobservedRichardUherka holdingsomething in his hand against the truck. He observedUherka jerk his hand back and put a scratch in the doorpanel to the tailgate of the pickup truck.During the course of the strike employees James Ensonand Duane Colonga kicked and damaged the door of the"Olsonalso testifiedthat atsomejunctureduring the strikehe was toldby strikers that theywere goingto "kickthe hell" out ofhim and alsoasserted that if the strike was not settledbefore October 15 they weregoing to "wreck"the plant"The maximum sentence permissible was afineof $100, 90 daysdetentionand a suspension of the driving permitof the convictedindividual TEMPCO MFG.CO., INC.347automobile of employee Ron Letendre.During the third or fourth week of the strike, EdwinHohn conversed with employee Derrick Soderstrom withwhom Hohn had in the past played pool. As theyconversed Soderstromsuggestedthat they "go down andshoot a game of pool" and Hohn declined to do so.Soderstrom then observed, "We could have a good gameof pool if I don't get carried away and hit you over thehead with a pool cue." Soderstrom added, "another thing,don't ever turn your backon me." 32Conclusions1. Interrogation, threats, and promisesThe record of this proceeding amply establishes thatwhen the organizational efforts of the Respondent'semployees became overt and known to management andsupervision,Respondent undertook a verbal campaignwhich exceeded the permissible limits of Section 8(c) oftheAct and which had as its unlawful purpose theundermining of the Union's organizational effort. ThatPeterCronen, Jr., by virtue of his close workingrelationship with employees frequently became drawn intothediscussions relating to theUnion serves as noimmunity for the interrogation and threats which heundertook.Nor did Ed Kadlecgainprivilege to utterthreats merely by reason of the fact, well established, thatthe topic of unionization was openly discussed in theplant, and was the source of preoccupation among manyof the employees with whom he closely worked.Ifind that Respondent, through acts of its supervisorsviolated the Act by threatening to curtail overtime andimposing a night shift,)' threatening the discharge ofBradshaw and the ultimate discharge of other unionsupporters, interrogatingRolling concerning his unionmembership,conditioningBattleson'sraiseonthecontinued nonunionization of the plant and requestingBradshaw to withhold executed authorization cards fromthe Union.The Union's success in the election and its certificationby the Board did not abate the Respondent's efforts toundermine the Union's following. Thus, during a period oftime when collective-bargaining negotiations were pendingPeterCronen, Jr., conveyed to employees Klemec,Uherka, Huston, Adams, Wormsbaker, and Rolling theconcept that their employment interests would better beserved through affinity to the Company than throughallegiance to the Union." Cronen's reference during hisconversation with Rolling and Huston in the parking lottothe insolating effects from union and employeedemands of the family's financial resources, uttered incontext of a discussion of benefits to be derived from theUnion, carried an implicit threat, as did a similarreference to family wealth uttered earlier to Adams incontext of other unlawful threats.35The unlawful interrogation and threats transpiring aftertheUnion's election and certification were carried out inconjunction with efforts to induce employees to resignfrom the Union. The approach of Peter Cronen, Jr., toDavidAdams the day following the election whereinCronen invited Adams to use company time to induceemployees to withdraw from the Union serves as aforecast of events to follow. The efforts of employeesOlson and Stumpf may not reasonably be viewed asindependent effort by interested,nonunionemployees. Ifind this to be so for company support and condonation oftheir activities, carried on in the plant, is revealed, notalone by use of company equipment, stationary andpostage in the preparation and dispatch of the letters ofresignation,but is evidences also by the coordinatedefforts of Cronen, Jr., and Olson in obtaining throughcajole, threats, and persuasion the resignation of AdamsandWormsbaker, and the participation of TimothyCronen in the drafting and preparation of Hohn'sresignation.While, as a unit employee, Olson was free topersuade fellow employees to resign from the Union, theCompany was not free to interpose its influence in thepersuasive process and to assist Olson in his endeavors.The evidence is convincing that, Olson's opposition to theUnion became well defined and known to managementand it is further convincing that, as the General Counselcontends, Olson was acting as the agent of managementnot only in facilitating the resignation of employees --likeSpears- voluntarily dispose, but ininducingresignations.Thisisillustratedbythefine-tuneperformance of Olson and Cronen, Jr., in eroding thoughthreats and promises the confidence of Wormsbaker in hisjob security under unionized conditions; and, in a moresuttlemanner, achieving the resignation of Adams.In the process of inducing Wormsbaker's resignationthe Respondent through Cronen, Jr., and Mike Olson, itsagent in this special purpose undertaking, violated the Actby the sum total of a dialogue which instructedWormsbaker that Peter Cronen, Sr., would not sign acontractwith the Union; would not rehire strikingemployees;would not rehireWormsbaker and thatbecauseWormsbaker had had polio he would not berehiredin a unionshop.36The mid-August statement of Cronen to Battleson tothe effect that employees who struck would be dischargedas an incident to Respondent's intention to rebuild theCompany, was both a threat to Battleson's job tenure andan effective inducement for him to leave the Union.2.The termination of BunkIn the foregoing circumstances, and at a juncture whencollective-bargaining negotiations had been punctuated byacrimony and division over the subject of union security,Alvin Bunk was terminated. Bunk's leading role as a"HowardWalkertestified that on thefirstday of thestrikehisautomobilewas damaged when he tried to gain entry to the plant throughthe entrance at which were convened many strikers.Additionally,DouglasStockwell testified that at approximately 1.30 a.m.,on an occasion duringthe strike a car was driven in his yard and the occupants called out epithetsto him fromthe automobile.NeitherWalker nor Stockwell were able toidentifythe individuals involved in these incidents.Similarly,Stockwell testified that during the strikeAlvinBunk calledout tohim that Cologna was going to burn down his garage if Stockwellkeptcoming to work.However,Stockwell testified that Bunk stated hewasjust"kidding Stockwell.""This threat was utteredby PeterCronen,Jr., to Adams and by EdKadlec to Mark Bradshaw."Throughout this period of time there was widespread discussion andspeculation over the prospects and affect of a strike to enforce uniondemands."The comment to Adams was couched not in terms of a prediction oflegitimate counteraction to a union-called economic strike but, in contextof threats affectingjob tenure and income, implied thefutilityofunionization."It is doubtful, even in this context,thatWormsbaker accepted asfactual Olson's further statement that the Union would not represent himbecauseofhispolio-relatedphysicallimitations.AsOlson'spronouncement clearly related to a union decision beyond the capacity ofthe Company to control or implement,itwas not violativeof the Act. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion advocate,including his participationas a member ofthe Union's negotiating committee and his designation assteward,is too well memorializedin the recordto requireanalysis.Respondent'shostility to the Unionis similarlysealedby abundant record evidence.Respondent's initial act of suspending Bunk pending adeterminationby Peter Cronen, Sr., arose, I find,from anover literaland discriminatory applicationof a ruleformulatedand promulgatedtoplace a fairlimitationupon the useby employees and the Company of thebulletinboards for communications relating to theUnion.37 It is clear from the record, upon an analysis ofRespondent'sown reasons for removingthe letter, thatRespondent seized upon a pretext for disciplining Bunk.The letterwas on theletterhead of the Union, clearlyrelatedtomattersof common concernto all employeesand contained no statements so slanderous, obscene,"obnoxious" or frivilous - criteria detailed by Cronen, Jr.,as leadingto the formulation of the rule - as wouldnecessitate summary removalof the notice." The noticewas addressed to Bunkin his capacityas shopsteward,and had beenobtained in directresponse to a conversationbetween Bunkand Cronen,Jr., Bunk's suspensionresulteddirectly fromhis removalof a company notice, butCronen's arbitraryaction in removing anoticeofsignificant importance to the union cause triggered thechain of events.Cronen, Jr., had peculiar knowledge ofthe highly charged atmosphere which prevailed at theplant andwelcomednothing thatcounteracted or undercutthe Company's effort to erode the delicate margin of thesupport the Union had commanded at theBoard election.I am convincedthat Cronen removed the letterbecause itscontents proved himwrong in his earlier prognosticationof theunion disinclination, in the showdown,to guaranteesupport to the employees. Thus aroused, he reactedagainst Bunk,the symbolof union investiture among theemployees.In doingso hedisciplined Bunk for his unionactivities and for exercising rightsprotectedunder Section7 of the Act. TheRespondentthus violatedSection 8(a)(1)and (3) by the temporarysuspension of Bunk, andindependently violated Section 8(a)(1) by the removal ofthe letter."In light of thediscriminationagainstBunk, hissubsequent removal, an hour or two afterhis suspension,of another company notice may be found to bear closerelationshipto thediscrimination against him, and on thatground beexcused."However,his offenses in the afternoonof the day of hissuspension received no similar shield.With thepassage ofsome 5 hours'time the emotion and exuberance arousedin Bunk by his suspensionmay reasonably be presumed tohave subsidedat least toa state ofreasoned resentmentwhich renderedhis actions rational andpurposeful. Therecordevidence convinces me that inthe afternoon of hissuspension Bunk acted with premeditation in carrying outhis course of intentionaldisruption of employee worktasks,directdisobedienceto valid directiveof supervision,obscene derision of a management representative and"At the hearing,theGeneral Counsel made clear that he was notattacking the rule as such,but only its application in the specific contexthere under consideration."Indeed Cronen read the notice twice and consulted with SupervisorKadlec before removing it. Kadlec disagreed with Cronen's interpretationof the notice as nonconforming to the specifications"SeeChallengeCookBrothersof Ohio. Inc,153 NLRB 92, enfd. 374F. 2d 147 (C.A 6)"N L.R.B.Y.M & B HeadwearCo,349 F 2d 170 (C.A.4);Blue JeansCorporation and Whiteville ManufacturinfCompany,170 NLRB No. 149.calculatedtrespassuponcompanyproperty.Suchactivities receive no protection under theAct; break thechain of causation as between discriminatory motive andjustifiabledischarge;and, in my judgment, render theCompany's discharge action beyond the reach of Section8(a)(1) or(3) of the Act.The General Counsel characterizes as palid Bunk'soffenses of the afternoon and seeks to excuse them on theground that, (1)Bunk chose to wait in the parking lot forhiscoworker and corider,Rolling,despiteCronen'sinstructions that Bunk leave; (2) because Bunk "thought"the coworkers with whom he conversed were enjoying anafternoon break; and finally, (3) because Bunk merely had"words"with Cronen,which Bunk assessed as being freefrom profanity. The record places a substantially differenthue on the events of the afternoon and renders reasonableand justified the discharge action that subsequentlyfollowed, even, as the General Counsel pointedly asserts,when assessed against a satisfactory employee of 8 years'standing.The dichotomous nature of Respondent'sactionsagainstBunk,as here found,isnot dispelled by thewording of the Respondent's discharge letter. There isnothing in the letter which revealsthat,absent Bunk'sconduct in the parking lot following his suspension, hissuspensionwould have been permanent. On the otherhand, strong emphasis is placed in the letter upon thenature of his parking lot misconduct. There is reason tobelieve that Bunk's suspension arising from his removalfrom the bulletin board of the first company notice wouldhave received the timely attention of Cronen, Sr. There isinsufficient evidence,however,to permit a determinationthat Cronen,Sr., would have ordered Bunk's termination.While the discharge letter places some stress upon theeffect of the example set by Bunk in removing the noticesfrom the bulletin board in the presence of otheremployees, it is noteworthy that Bunk's removal of thenotice was followed only by his temporary suspension andnot by summary discharge. Thus, it may reasonably beconcluded that Bunk's subsequent actions on the parkinglot controlled the decision ultimately reached.The General Counsel points to the popularity of Bunkamong the employees and the impact upon employees ofactions against Bunk.The evidence,at least, establishesthat Bunk was a leader among the employees and servedas their union steward.Equally valid,in the circumstancesprevailingonAugust 19, is the speculationthat thedischarge of a union steward, well regarded by therank-and-file,would tend to solidify the very body ofsupportwhich the Company was seeking to wean.Moreover,the General Counsel's case gains no significantassist from the evidence that Cronen,Jr.,had earlierthreatened the discharge of Bunk,for the statement wasoneimpulsivelymade and quickly recanted. Incontra-distinction,and in sum,there is strong reason tobelieve that because of Bunk's status as a steward and hisparticipation as a bargaining committee member, Bunkhad greater immunity from discriminatory discharge thandid other employees. Also, there is much in the record toshow that Cronen, Sr., knew that he was dealing with anaggressive,militant unionleadership that would call for anaccounting of Bunk's discharge.On this ground it is toosimplistic to indulge the easy assumption that becauseRespondent had resorted to tactics designed to underminetheemployeesupportoftheUnionandhaddiscriminatorilysuspendedBunk,thediscriminatorydesign continued unbroken whatever the justification forthe discharge action taken.Thisprocess of reasoning TEMPCO MFG.CO., INC.349would further assume that Respondent would intentionallyaccord to the Union a rallying point around which tomarshal its supporters,both dedicated and wavering.In light of the foregoing,Ifind the evidence affordsinsufficientground for concluding that the temporarysuspension of Bunk on the morning of August 19 wouldhave been extended to become permanent but for Bunk'sown offenses perpetrated in the afternoon of August 19. Iam convinced it was the actions of disobedience,insolenceand, misconduct which brought his discharge.Ifind thatRespondent violated neither Section 8(a)(1) nor Section8(a)(3) in permanently discharging Bunk.3.The no-loitering ruleContrary to the General Counsel,Ido not find that theevidence preponderates in favor of a finding that theRespondent either promulgated or applied the no-loiteringruleapplicable to the employee parking lot for thepurpose of impending union activity.The General Counseliscorrectinhiscontentionthatpriortothecommencement of organizational activities employeeswere accorded free access to and use of the parking lotduring lunch and break time,as well as some off dutyhours.This access continued for approximately 2 monthsafter union activities had begun.As an incident of thisactivity and the conflict in interest and views among thebadly divided employees constituency,vandalism anddamage was inflicted during working hours to vehiclesparked on the employee parking lot. The credible evidenceof record establishes that the rule was adopted as a directconsequence of these incidents.The rule promulgated andapplied against Alvin Bunk related solely to the parkinglotwhich was the situs of the property offenses. In nomanner did it limit free time discussion of union mattersinany other portion of plant property.There is nosignificant evidence to reveal that the rule was given otherthan evenhanded enforcement.While in August,duringtheBunk-Huston incident,Cronen instructed Bunk toleave and"stop bothering employees about the Union"there is no showing that after adoption of the ruleemployees were allowed to solicit for nonunion or othercauses,or to congregate for discussion of nonuniontopics.41As to the foregoing,as the burden of proof wasupon the General Counsel, and as special circumstancesexistedwarrantingRespondent'sadoptionoftheno-loitering rule, I shall dismiss the allegations of thecomplaint relating to it.424. The collective-bargaining violationsI find upon the record before me that at no time duringthe course of collective bargaining did the parties reach abargaining impasse which would permit a termination offurther bargaining or unilateral employer action.Thus, Ifind that Respondent violated Section 8(a)(5) of the Actby canceling the scheduled August 26 meeting and byunilaterally granting selective and general wage increases"It is true that on the principal occasion of its application to Bunk,Cronen,Jr.,himself engaged in an extensive dialogue with Bunkconcerning the pros and cons of unionization.However,this conversationevolved from the corrective action which Cronen took to enforceobservance of the rule,and may notreasonablybe viewed asa disparatedeparturefrom the rule."SeeRepublicAviationCorporation v. N.L.R B.,324 U.S. 793;WaltonManufacturingCompany126 NLRB 697, enfd. 289 F.2d 177 (C.A. 5), cfThe Wm H. Block Company,150 NLRB 341;The Rose Company,154NLRB 228.to employees in the unit represented by the Union, thecertifiedcollective-bargainingrepresentativeoftheaffected employees."The evidence reveals that at the August 7 meeting -the fourth between the parties - the parties had discussedvarious contractual provisions but the issue of unionsecurity was one which separated them.The subject ofwages had received attention but the disagreement overunion security had limited consideration of that topic andhad relegated it to a secondary position.The August 7meeting terminated with a stipulation by Cronen,Sr., thatrevealed his position on union security was not totallyinflexibleand was subject to some moderation. Theevidenceestablishestomy satisfaction that at thetermination of the August 7 meeting the position of theparties with respect to the issue of union security had nothardened to a point which rendered further explorationand discussion of the issue futile and predictablyunproductive.Thisissuggestedbytheevidenceestablishing that a further meeting to be held on August26 was scheduled.Thus,viewing the attitude and position of the parties asprojected through their bargaining table discussions, andconsideringcontractualissuesof importancewhichremained unresolved,including the issue of wages, uponwhich the parties,at least to this point in time, hadevidenced amenability,itmay not be concluded that abargaining impasse existed when the August 26 meetingwas canceled by Respondent."Nor does the evidence establish that an impasse wasreached during subsequent negotiations which ensuedfollowing the commencement of the September 4 strike.The discussion of wages which transpired at theSeptember 12 and October 1 meetings revealed nocleaveage of positions as would justify a conclusion thatthe respective positions of the parties on this particularissue were final and beyond reconciliation.While at theOctober 1 meeting the Union asserted that a resolution ofthe issue of union security was a prerequisite to ultimatecontractual agreement,both the Union and the Companysubmitted proposals which represented a modification oftheir previous position with respect to union security, thusrevealing the viability of the bargaining relationship withrespect to the issue of union security.Moreover, theOctober 1 meeting terminated with the suggestion of theFMCS commissioner that the Union submit its bargainingposition in writing.The foregoing negatives the existenceof a bargaining impasse."In light of the absence of a bargaining impasse,and theUnion'sstatusascertifiedcollective-bargainingrepresentative the Respondent was not free to effectuate"Misplaced is the Respondent's reliance upon that line of cases whichrenders permissible the grant of wage increases to unit employees when,without antiunion motivation,the increases have been long contemplatedand planned or when they accrue pursuant to an established schedule. Theevidence establishes quite conclusively that wage increases above scale donot accrue automatically but require the intraposition of managementevaluation and judgment as to the work performance of each employees.Thus,itmay not be reasonably found that this category of wage increasefalls within the ambitof thecasescited byRespondent.Eg.Standard CoilProducts,Inc., 99NLRB 899;N L R.B. v. Cleveland Trust Co.,214 F 2d95 (C.A6);TaftBroadcastingCo.,WDAF AM-FM TV,163 NLRB No55. The vice ofthe wage increases granted Uherka and Bradshaw was notthattheywere unwarranted but thattheywere granted withoutconsultation with the certified collective-bargaining agent and instituted ina manner and circumstance calculated to erode the recipients' support ofthe Union"See TaftBroadcastingCo.,WDAF AM-FM TV,163 NLRB No. 55."TaftBroadcastingCo.,WDAF AM-FM TV, supra 350DECISIONSOF NATIONALLABOR RELATIONS BOARDunilaterally either the individual, selectivewage increasesor the generalwage increasewhich it accomplished by itsaction of October 2. This is so with respect to the generalwage increaseeven though the wage rates put into effectwere those which were presented to the Union during thecourse of the September 20 and the October1meeting.This action, taken in the absence ofa bargaining impasse,had the effect of circumventing the Respondent's duty tonegotiatewith the Union and frustrated the object ofcollectivebargainingthereby violating Section 8(a)(5) ofthe Act.96 In the circumstances it is not significant that thewage ratesput into effect were those discussed earlier withthe Union."5.The September 4 strikeIfind that the strike which commenced on September 4was an unfair labor practice strike as it arose as aconsequence of the strike vote taken by unit employeespursuant to consideration given the cancelation of theAugust 26 meeting, Respondent's alleged intention not tobargain in good faith and its alleged unlawful conduct interminating Alvin Bunk. These considerations, I find, werethedeterminative factors in the decision to strike.Accordingly, as I have found the Respondent to violatetheAct by canceling the August 26 meeting and insuspending Alvin Bunk temporarily, I conclude that thestrikewhich commenced on September 4 was an unfairlabor practice strike, arising as it did, in part, from theunlawful acts of Respondent.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forthin sectionIII, above, occurring in connection with the operations ofthe Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminatedagainstAlvinBunkby affecting a temporary layoff ofsome 5 hours' duration I shall recommend thatRespondent make Alvin Bunk whole for any loss of payhemay have suffered because of the discriminationagainst him by payment to him of a sum. of moneyderived through application of the formula prescribed inF.W.Woolworth Company,90 NLRB 289, with interestat a rate of 6 percent per annum as provided inIsisPlumbing&HeatingCo.,138 NLRB 716.Ithaving further been found that the strike ofSeptember 4, was caused by Respondent's unfair laborpractices I shall recommend that Respondent offer eachunfairlaborpracticestrikerimmediateandfullreinstatement to his former or substantially equivalent"N L R Bv.BenneKatz, etc., d/b/aWilliamsburg Steel Products,369U.S. 736;Iowa Mold ToolingCo.,Inc,173 NLRB No. 154"Flowers Baking Company,Inc., andIdealBakingCompany, Inc.,169NLRB 101.position of employment, without prejudice to his seniorityor other rights and privileges, discharging if necessary anyemployee hired on or after September 4, 1968, and makeeach of them whole for loss ofearningswhich they mayhave incurred as a result of their participation in the strikeby payment to each of them of a sum of money equal tothe amount he normally would have earned as wagesduring the period from 5 days following the date of hisapplication for reinstatement to the date of Respondents'unconditionaloffer of reinstatement. Said loss of earningsshallbe computed in the manner set forth in F. W.WoolworthCompany,90NLRB 289, together withinterest at the rate of 6 percent per annum as provided inIsis Plumbing &HeatingCo., supra. °0While I have found that certain picket line and otherstrikemisconduct transpired, I find, as detailed below,only one unfair labor practice striker herein is disqualifiedby reason of said conduct for reinstatement and backpay.Ibasemy finding upon precedent holding thatunauthorized acts of violence on the part of individualstrikers are not chargeable to other union members in theabsence of proof that identifies them as participating insuch violence."Moreover, regarding many instances ofmisconduct and damage to property arising during thecourse of the strike the identity of the perpetrators wasnot established,'"or,insome, the casual relationshipbetween employee action and subsequently discovereddamage could not be established with sufficient precision.Finally, I find the conduct attributed to Richard Uherka,James Enson, Duane Colonga and Derrick Soderstrom isnot of sufficient gravity to warrant their disqualificationfor reinstatement."However, in light of the conviction of David Adams ona criminalmisdemeanor charge arising from damageinflictedupon the automobile of Richard Hohn, anonstriker, and in further light of Adams' threat, duringthis incident, to inflict damage upon the automobile ofHohn, I determine that Adams has disqualified himselfforreinstatementandhisreinstatementisnotrecommended. S3Having further found that Respondent has unlawfullyrefusedtobargainby unilaterally institutingwageincreasesandbycancelingascheduledcollective-bargainingmeetingwith the Union I shallrecommend that Respondent cease and desist therefrom.Ifind no merit in Respondent's contention that byreason of picket line and other strike misconduct normalremedial requirements redounding to the benefit of theUnioninitscapacityascollective-bargainingrepresentative should not be invoked.53Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:"The recordcontains no list or other identificationof the complement ofemployees who participatedin the strike Thismatter must,perforce, beresolved at the compliance stage of this proceeding."N L R. B. v. Deena Artware, Inc,198 F.2d 645, 650 (C A. 6) Theapplicability of RubinBros.Footwear,Inc, 99 NLRB 610, enforcementdenied 203 F 2d 486(C.A. 5), isnot in issue."See MorrisFishman& Son. Inc.,122 NLRB 1436, 1438"In view of the determination made with respectto the discharge ofAlvin Bunk I find it unnecessary to decide whetherhis conduct on thepicket line and during the courseof thestoke wouldbe sufficient todeprive him of reinstatement rights."CfQualityLimestoneProducts, Inc,153NLRB 1009, 1011-112,1046."SeeUnitedMineral& Chemical Corp,155NLRB 1390, 1395,Call,Burnup,and Sims.Inc..159 NLRB1661, 1682. TEMPCO MFG. CO., INC.351CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning ofthe Act.2.Metal Shop,Warehousemen and Helpers Union,Local970, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,isa labor organization within the meaning ofSection 2(5) of the Act.3.Respondent temporarily suspended Alvin Bunk inretaliation against him for his support of and activity onbehalf of the Union,and did thereby violate Section8(a)(1) and(3) of the Act.4.By threatening employees with curtailment ofovertime,imposition of a night shift,discharge of unionsupporters,refusal to hire employees who might strike insupportof the Union,refusaltorehirephysicallydebilitated employees in the event the plant was unionized,and refusal to sign a collective-bargaining agreement withtheUnion;by interrogating employees concerning theirown union activities and the union activitiesof otheremployees;by conditioning a wage increase granted anemployee on continued nonunionization of the plant; byundermining the employees'support for the Union bystatements suggesting that employment interests would bebetter served through giving affinity to the Company thanthrough allegiance to the Union; by inducing throughpromises of employment and social benefit employees towithdraw from the Union,and by lending support to andfacilitating the actual withdrawal of employees from theUnion;and by discriminatorily implementing a rulegoverning posting of notices and written material onemployee bulletin boards,the Respondent has engaged inconduct violative of Section 8(a)(1) of the Act.5.Metal Shop,Warehousemen and Helpers Union,Local 970,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,has been since May 23, 1968, and now is, theexclusive certified collective-bargaining representative of amajority of Respondent's employees in a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(a) of the Act.6.The following described collective-bargaining unit isaunitappropriateforthepurposesofcollectivebargaining within the meaning of Section 9(b) of the Act.AllproductionandmaintenanceemployeesofRespondent at St.Paul,Minnesota operation;excludingofficeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.7.By unilaterally increasing the wages of employees inthe unit in which the Union was and has been at allmaterialtimesthecertifiedcollective-bargainingrepresentative,andbycancelingascheduledcollective-bargaining meeting the Respondent engaged inconduct violative of Section 8(a)(5) and(1) of the Act.8.The strike which commenced on September 4 was anunfair labor practice strike arising from the prior unlawfulconduct of Respondent.9.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the basis of the entire record in this case,and pursuant to Section 10(c) of the National LaborRelationsAct,asamended,Irecommend thatRespondent,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Threateningemployeeswithcurtailmentofovertime,imposition of a night shift,discharge of unionsupporters,refusal to hire employees who struck insupport of the Union,refusal to hire physically debilitatedemployees in the event the plant was unionized, andrefusal to sign a collective-bargaining agreement with theUnion;interrogatingemployees concerning their ownunionactivitiesand the union activities of otheremployees;conditioningawage increase granted anemployee on continued nonunionization of the plant;undermining the employees'support for the Union bystatements suggesting that employment interests would bebetter served through giving affinity to the companies andthroughallegiancetotheUnion;inducing throughpromises of employment and social benefit employees towithdraw from the Union,and lending support to andfacilitating the actual withdrawal of employees from theUnion;anddiscriminatorilyimplementingarulegoverning posting of notices and written material onemployee bulletin boards.(b)Discouragingmembership inMetalShop,Warehousemen and Helpers Union,Local 970,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,by discriminatorilysuspending employees or in any like or related mannerdiscriminating against any employee with regard to hishire or tenure of employment,or any term or condition ofemployment,except as authorized in Section 8(a)(3) of theAct.(c)Refusing to bargain collectively withMetal Shop,Warehousemen and Helpers Union, Local 970,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,as the certifiedand exclusive representative of all employees in anappropriatecollective-bargainingunitby unilaterallygrantingwage increases and by canceling scheduledcollective-bargaining meetings.(d) In any like or related manner, interfering with,restraining,or coercing its employees in the right toself-organization,to form their own labor organization, tojoin or assist the Union,or any other labor organization,to bargain collectively with representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act.2.Take the following affimative action designed toeffectuate the policies of the Act:(a)Make whole Alvin Bunk for any loss of pay he mayhave suffered as a result of the discrimination against him,in the manner set forth in the section entitled "TheRemedy."(b)Upon application,offerstrikingemployeesreinstatement to their former or substantially equivalentpositionsof employment without prejudice to theirseniority or other rights and privileges discharging, ifnecessary,all replacements hired on or after September 4,1968, and make said applicants whole for any loss ofwages they may have suffered,to the extent and in themanner set forth in the section entitled"The Remedy."(c) Post at its plant and places of business at St. Paul,Minnesota,copiesoftheattachednoticemarked 352DECISIONSOF NATIONALLABOR RELATIONS BOARD"Appendix."" Copies of such notice, to be furnished bytheRegionalDirector for Region18 shall,after beingduly signedby a representative of theRespondent, shallbe posted by Respondent immediatelyon receiptthereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including all placeswhere notices toemployees are customarily posted.Reasonable steps shallbe taken byRespondent to insurethat saidnotices are notaltered, defaced, or covered by any othermaterial.(d)Notify theRegional Director for Region 18, inwriting,within'29 days from the receipt of thisDecision,what steps the Respondent has taken to complyherewith.55"If this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the RecommendedOrder of a Trial Examiner"in the notice.In the further event that theBoard'sOrder isenforced bya decree of a United StatesCourt ofAppeals,thewords"a decree of the United States Courtof AppealsEnforcing an Order"shall be substituted for the words"a Decision andOrder ""If thisRecommended Order is adoptedby theBoard,this provisionshall be modified to read"Notify saidRegional Director,in writing within10 days from the date of this Order,of the steps which Respondent hastaken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTthreaten employees with less overtime,the start of a night shift, discharge of supporters of theUnion,refusal to hire employees who might strike insupport of the Union, refusal to rehire physicallydisabled employees in our unionized plant or refusal tosign a collective-bargaining agreement with the Union.WE WILL NOTinterrogate our employees concerningtheirown union activities and the union activities ofotheremployees.WE WILL NOTcondition wage increases to employeesupon our plant being nonunion.WE WILL NOTundermine the support of ouremployeesfortheUnion byunlawful statementssuggesting that employment interests of employeeswould be better served through giving loyalty to theCompany than by loyalty to the Union.WE WILL NOT induceemployees to withdraw from theUnion by extending promises of employment and socialbenefitsor bylending support to and assisting in theactual withdrawal of employees from the Union.WE WILL NOTinan unlawful or discriminatorymanner give effect to the rule governing posting ofnotices and written material on our bulletin boards.WE WILL NOT refuse to bargain collectively withMetal Shop,Warehousemen and Helpers Union, Local970,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, as the exclusive certified collective-bargainingrepresentativeofouremployees in the followingdescribedunitby unilaterally granting selective orgeneralwage increasestoouremployees or bycanceling scheduled collective-bargaining meetings. Theappropriate collective-bargaining unit is:All production and maintenance employees at our St.Paul,Minnesota,operation;excludingoffice clerialemployees,professionalemployees,guardsandsupervisors as definedin the Act.WE WILL offer AlvinBunkapproximately 5 hoursbackpay for unlawfully suspending him from hisemployment on a temporary basis on August 19, 1968.WE WILL,upon application,offer immediate and fullreinstatement to their former or substantially equivalentpositions,without loss of seniority or other rights andprivileges,allemployeeson strike on or afterSeptember 4, 1968, discharging,ifnecessary,allreplacements hired on or after September 4, 1968, thedate on which the strike became an unfair laborpractice strike,and will make such applicants whole forany loss of pay suffered by reason of our refusal,if any,to reinstate them within 5 days after application.All our employees are free to become, remain, orrefrain from becoming or remainingmembers of theabove-named, or any other labor organization,except totheextent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment in Section 8(a)(3) of theAct, as amended.TEMPCO MFG. CO.,INC.(Employer)DatedBy(Representative)(Title)NOTE: - Notify the above-named employeeifpresentlyserving in theArmed Forces of the UnitedStates of hisright to full reinstatement upon application in accordancewith the Selective ServiceAct and the Universal MilitaryTraining and ServiceAct of 1948,as amended, afterdischarge fromthe Armed Forces.Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this noticemay be directed totheBoard'sRegionalOffice, 316 FederalBuilding, 110South FourthStreet,Minneapolis,Minnesota 55401,Telephone612-334-2618.